Citation Nr: 1046144	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  10-13 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an effective date prior to September 21, 2009, for 
an award of dependency benefits for the Veteran's spouse.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 
1954.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2009 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  A June 2009 rating decision granted a total rating based on 
individual unemployability (TDIU) effective February 25, 1999.

3.  In October 2009, the Veteran submitted a completed VA Form 
21-686c, Declaration of Status of Dependents, within one year of 
the date of the notice of the grant of TDIU.


CONCLUSION OF LAW

The criteria for an effective date of February 25, 1999, but no 
earlier, for an additional spousal dependency allowance, have 
been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 
3.4, 3.31, 3.204, 3.205, 3.216, 3.401 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for an earlier effective date on appeal is 
being granted in full, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as any 
error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Veterans having a 30 percent or more service-connected condition 
may be entitled to additional compensation for a spouse.  38 
U.S.C.A. § 1115; 38 C.F.R. 
§ 3.4(b)(2).  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of dependents is 
received within one year from the date of such rating.  38 
U.S.C.A. § 5110(f).  The purpose of the statute is "to defray the 
costs of supporting the veteran's ... dependents" when a service- 
connected disability is of a certain level hindering the 
veteran's employment abilities.  Sharp v. Shinseki, 23 Vet. App. 
267, 272 (2009) quoting S. Representative No. 95-1054, at 19 
(1978), U.S. Code Cong. 
& Admin. News 1978, p. 3465.

In June 2009, the RO granted entitlement to TDIU effective 
February 25, 1999.  A September 2009 letter to the Veteran 
indicates that following the award of TDIU, the Veteran's 
attorney requested a review of his dependency status.  The letter 
informed the Veteran that he was currently being paid 
compensation benefits as a single veteran.  If he wished to claim 
any benefits, he was told to complete and return Form 21-686c, 
Declaration of Status of Dependents.  The Veteran submitted a 
completed Form 21-686c in September 2009, within one year of the 
date of the June 2009 rating awarding TDIU.  An October 2009 
letter informed the Veteran that his spouse was added effective 
September 21, 2009, the date of receipt of the completed Form 21-
686c.  In October 2009, the Veteran via his attorney challenged 
the assignment of an effective date for additional dependents 
benefits for his spouse.  The Veteran argues that Sharp v. 
Shinseki, 23 Vet. App. 267 (2009) indicates that his spouse 
should have been added effective February 25, 1999, the effective 
date of the grant of TDIU.

The Board agrees.  In the October 2009 letter assigning September 
21, 2009, as the effective date for the addition of the Veteran's 
spouse, the RO stated that Veteran was provided with an original 
grant letter in January 2005.  In that letter, he was requested 
to complete a Form 21-686c within one year from the date of the 
letter to add retroactive benefits for his dependents.  The RO 
did not receive a completed Form within the one year period, and 
the Veteran does not assert that he submitted such.  The RO 
stated that if evidence of a dependent is not received within one 
year of the date of the veteran's first combined disability 
rating of 30 percent or more, the effective date is the date 
notice is received of the dependent's existence.  The RO 
concluded that because the required evidence of the Veteran's 
dependent was not received within one year of the January 2005 
notice letter, the earliest date his spouse could be added was 
September 21, 2009.

The RO is correct that the Veteran was initially granted benefits 
in a November 2004 rating decision with notice of such dated in 
January 2005.  In particular, that rating granted entitlement to 
service connection for above knee amputation secondary to a left 
foot injury at 60 percent disabling effective from February 25, 
1999, special monthly compensation based on anatomical loss of 
the left foot also effective February 25, 1999, and entitlement 
to automobile and adaptive equipment.  The Veteran was requested 
to submit a completed Form 21-686c to add dependents, which he 
did not do within one year of the January 2005 notice letter.

However, the Court has held that entitlement to additional 
compensation for dependents is premised on any rating decision 
establishing compensation under section 1114 and rating the 
disability not less than 30 percent.  The Court has further held 
that the effective date for additional compensation for 
dependents shall be the same as the date of the rating decision 
giving rise to such entitlement, irrespective of any previous 
grant of 1115 benefits.  Sharp v. Shinseki, 23 Vet. App. 267, 276 
(2009).  All that is required is that the proof of dependents be 
submitted within one year of the notice of the rating action.  

When discussing the reasoning behind its holdings, the Court 
noted that it was mindful of the role of finality in decisions 
regarding additional compensation for benefits but added that the 
status of dependents can be ever changing.  Further, even if the 
status of dependents remains unchanged, the veteran's level of 
disability can increase or decrease several times, also requiring 
a recalculation of the amount of the additional compensation 
awarded and the respective effective dates.  Id.  The Court also 
emphasized that the order in which a veteran's claims are 
adjudicated by the RO might control the effective date for 
dependents benefits in instances in which a veteran files 
multiple claims near in time.  If the effective date of 
dependents' benefits were limited to the first qualifying rating 
granted, then veterans could be arbitrarily disadvantaged based 
purely on delays in adjudication beyond their control.  Id. at 
FN2.

Applying the Court's holding, the June 2009 rating decision 
granted entitlement to TDIU.  Within one year of the decision, 
the Veteran supplied the necessary dependency information.  The 
Court has held that it is immaterial that the Veteran previously 
failed to submit the required notice of his dependents within one 
year of the prior grant of qualifying benefits in the November 
2004 rating decision.  As such, the Veteran is entitled to 
dependents compensation for his spouse at the TDIU rate from the 
effective date of the TDIU rating, February 25, 1999.


ORDER

Entitlement to a February 25, 1999, effective date for an award 
of dependency benefits for the Veteran's spouse, but not earlier, 
is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


